Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of claims 1-15 and 20 in the reply filed on November 03rd, 2021 is acknowledged. The traversal is on the ground(s) that “the search and examination of Groups I and II are inseparable as these two groups of claims relate to a single general inventive concept under PCT rule 13.1”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 09/03/2021, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Action on merits of Group I, claims 1-15 and 20 as follows.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 03rd, 2021 has been considered by the examiner.

Drawings
The drawings filed on 04/01/2019 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites: " A display panel, comprising the display substrate according to claim 1".The intended use of the display substrate of claim 1 in a display panel fails to further limit the device of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0005149, hereinafter as Park ‘149) in view of Song (US 2016/0247862, hereinafter as Song ‘862).
Regarding Claim 1, Park ‘149 teaches a display substrate, comprising: 
a base (Fig. 7, (101); [0063]); 


    PNG
    media_image1.png
    277
    463
    media_image1.png
    Greyscale

                                             Fig. 6 (Chen ‘774)
Thus, Chen ‘774 is shown to teach all the features of the claim with the exception of explicitly the features: “at an identical height of the storage tank with respect to the base, in a length direction of the storage tank, an end portion of the storage tank and a portion between two end portions of the storage tank differ in wettability”.
  However, Song ‘862 teaches at an identical height (annotated “H”, see Fig. 2b) of the storage tank (or opening; Figs. 2a and 2b, (300); [0024]) with respect to the base (100; [0022]); in a length direction of the storage tank, an end portion of the storage tank (210, point “A”; [0024]) and a portion between two end portions of the storage tank (220, point “B”; [0024]) differ in wettability. Since the first pixel definition layer structure (210) formed by the 
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (H)][AltContent: connector]
    PNG
    media_image2.png
    182
    495
    media_image2.png
    Greyscale

                                             Fig. 2b (Song ‘862_anottated)
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chen ‘774 by having at an identical height of the storage tank with respect to the base, in a length direction of the storage tank, an end portion of the storage tank and a portion between two end portions of the storage tank differ in wettability in order to evenly fill the coated light emitting material in the opening regions, and prevent the 
minute gaps occurred due to unevenly spreading of the light emitting material (see para. [0024] as suggested by Song ‘862.
Furthermore, it has been held to be within the general skill of a worker in the art to have the different wettability at an identical height of the storage tank on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the different wettability at an identical height of the storage tank in order to improve light emission efficiency and lifetime of an organic light emitting diode (see para. [0084] of Chen ‘774.


Thus, Chen ‘774 and Song ‘862 are shown to teach all the features of the claim with the exception of explicitly the features: “in the length direction of the storage tank, at an identical height with respect to the base, wettability of the end portion of the storage tank to the storage material is stronger than wettability of the portion between the two end portions of the storage tank to the storage material”.  
However, it has been held to be within the general skill of a worker in the art to select the materials which the wettability of the end portion of the storage tank to the storage material is stronger than wettability of the portion between the two end portions of the storage tank to the storage material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 3, Chen ‘774 and Song ‘862 are shown to teach all the features of the claim with the exception of explicitly the features: “in the length direction of the storage tank, in a direction from the end portion of the storage tank to a center of the storage tank that is located 
However, it has been held to be within the general skill of a worker in the art to select the materials which the wettability gradually decreases in a direction from the end portion of the storage tank to a center of the storage tank on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 4, Park ‘149 teaches in the length direction of the storage tank, a height of the end portion of the storage tank (150b) is larger than a height of the portion of the storage tank that is located between the two end portions (e2; see Fig. 6).  

Regarding Claim 5, Song ‘862 teaches in the length direction of the storage tank, in the direction from the end portion of the storage tank to the center of the storage tank that is located between the two end portions, a height of the storage tank gradually decreases (see Fig. 2b).  

	Regarding Claim 6, Song ‘862 teaches a planar shape of the storage tank (300) is a rectangle (see Fig. 2a), the storage tank includes two opposite long side walls and two opposite short side walls, a portion of the long side wall that is directly connected with the short side wall.  
	
Regarding Claim 7, Song ‘862 teaches at an identical height (H) with respect to the base, wettability of two ends of the short side wall (point A, 210) to the storage material is weaker than wettability of a portion of the short side wall that is located between the two ends to the storage 

Regarding Claim 8, Song ‘862 teaches in a direction from the two ends of the short side wall to the portion of the short side wall that is located between the two ends, the height of the storage tank gradually decreases (see Fig. 2b).  
	Thus, Chen ‘774 and Song ‘862 are shown to teach all the features of the claim with the exception of explicitly the features: “in a direction from the two ends of the short side wall to the portion of the short side wall that is located between the two ends, the height of the storage tank gradually increases”.
However, it has been held to be within the general skill of a worker in the art to have the height of the storage tank gradually increases on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale




However, it has been held to be within the general skill of a worker in the art to select a slope angle of a side surface of the long side wall is larger than a slope angle of a side surface of the short side wall on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Regarding Claim 10, Chen ‘774 and Song ‘862 are shown to teach all the features of the claim with the exception of explicitly the features: “a planar shape of the storage tank is an ellipse, the ellipse includes two long side walls that are directly connected with and opposite to each other, and the end portions of the storage tank in the length direction include end portions of the two long side walls that are located in the length direction”.  
However, it has been held to be within the general skill of a worker in the art to select the ellipse  shape for the planar shape of the storage tank on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale



Regarding Claim 12, Song ‘862 teaches in the length direction of the storage tank, in a direction from the end portion of the storage tank to a center of the storage tank that is located between the two end portions, at an identical height with respect to the base, the wettability increases (see Fig. 2b).  Since the first pixel definition layer structure (210) formed by the hydrophobic material, and a second pixel definition layer structure (220) formed by the hydrophilic material (see para. [0024]), inherently wettability of point “A” (210) is less than wettability of point “B” (220) (see Fig. 2b, annotated).
	Thus, Chen ‘774 and Song ‘862 are shown to teach all the features of the claim with the exception of explicitly the features: “the wettability gradually increases”.
However, it has been held to be within the general skill of a worker in the art to select the material which the wettability gradually increases in a direction from the end portion of the storage tank to a center of the storage tank that is located between the two end portions on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Regarding Claim 13, Song ‘862 teaches in the length direction of the storage tank, a height of the end portion of the storage tank is higher than a height of the portion of the storage tank that is located between the two end portions (see Fig. 2b).  
Thus, Chen ‘774 and Song ‘862 are shown to teach all the features of the claim with the exception of explicitly the features: “in the length direction of the storage tank, a height of the end portion of the storage tank is smaller than a height of the portion of the storage tank that is located between the two end portions”.
However, it has been held to be within the general skill of a worker in the art to have height of the end portion of the storage tank is smaller than a height of the portion of the storage tank that is located between the two end portions on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Regarding Claim 14, Song ‘862 teaches in the length direction of the storage tank, in the direction from the end portion of the storage tank to the center of the storage tank that is located between the two end portions, a height of the storage tank gradually decreases (see Fig. 2b).  
	Thus, Chen ‘774 and Song ‘862 are shown to teach all the features of the claim with the exception of explicitly the features: “in the direction from the end portion of the storage tank to 
However, it has been held to be within the general skill of a worker in the art to have the height of the storage tank gradually increases on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Regarding Claim 15, Song ‘862 teaches a display panel (see abstract; para. [0004]).

Regarding Claim 20, Song ‘862 teaches in the length direction of the storage tank, a height of the end portion of the storage tank is larger than a height of the portion of the storage tank that is located between the two end portions (see Fig. 2b).   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Zhao (US 2018/0261767 A1)			
Song et al. (US 2017/0213878 A1)
Park et al. (US 2016/0155786 A1)		
Matsushima (US 2013/0105782 A1)
Yanagihara (US 2009/0026467 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829